IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36967

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 484
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 26, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
LARRY GENE FRANKS,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Jon J. Shindurling, District Judge.

       Order revoking probation and reinstating previously suspended unified twelve-
       year sentence, with five-year determinate term, for sexual abuse of a minor child,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Larry Gene Franks pled guilty to sexual abuse of a minor child, I.C. § 18-1506(1)(b), and
the district court imposed a unified twelve-year sentence with a five-year determinate term. The
district court suspended the sentence and placed Franks on probation. This probation was
subsequently revoked and the suspended sentence ordered into execution. On appeal, Franks
does not challenge the district court’s decision to revoke probation, but argues only that this
sentence is excessive and that the district court should have sua sponte reduced Jones’s sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Applying these standards,
and having reviewed the record in this case, we cannot say that the district court abused its
discretion.
       Therefore, the order revoking probation and directing execution of Franks’s previously
suspended sentence is affirmed.




                                               2